LANSING, Judge
(dissenting).
I respectfully disagree with the reasoning in the majority opinion that allows the seniority list dispute to be raised at the unrequested leave hearing.
The majority affirms the trial court’s conclusion that Rachel Blank and Kent Charron are not bound by the seniority list because it does not conform to the format required by the collective bargaining agreement and because the teachers had no reason to dispute the list as it was prepared. The collective bargaining agreement requires a list showing “name, date of employment, qualification and subject matter or field.” The seniority list here shows name, date of employment, and qualification, but does not have a category entitled “subject matter or field.” However, the agreement defines a “qualified” teacher as one who is licensed to teach full time in the subject matter category and has successfully taught the subject matter category. Thus, the definition of “qualification” by necessity includes the subject matter.
Even if the list technically fails to conform to the bargaining agreement, the teachers have failed to demonstrate any prejudice resulting from the format used. They knew that the seniority list contained the areas in which the school district considered them “qualified” within the meaning of the agreement, and they knew the list would be used for unrequested leave purposes. In fact, in a prior year Charron successfully disputed his qualification as it appeared on the list. While the majority writes that the school district’s definition of “successfully taught” (as meaning only subjects the teachers had been assigned to teach) elevates form over substance, the majority’s treatment of the seniority list issue is subject to the same criticism.
A dispute concerning specific contractual provisions is a matter for arbitrators, not the court, if it is clear the parties intended to arbitrate the controversy. See Berger v. Independent School District No. 706, 362 N.W.2d 369, 372 (Minn.Ct.App.1985). The parties here agreed to have a final and binding seniority list, and they agreed on procedures, including arbitration, to resolve any dispute as to the “interpretation of terms and conditions of employment covered by the agreement.” They did not negotiate a definition of the term “successfully taught.” If the teachers wished to challenge the school board’s interpretation of that term, they should have invoked the negotiated grievance procedure when the seniority list was posted, and their failure to do so precludes them from raising the issue at the unrequested leave hearing. See, e.g., Ellerbrock v. Board of Education, 269 N.W.2d 858, 862-64 (Minn.1978); Jerviss v. Independent School District No. 294, 273 N.W.2d 638, 647 (Minn.1978). I would reverse and reinstate the school district’s decision to place both Blank and Charron on unrequested leave of absence.